—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered February 27, 1989, convicting him of attempted criminal mischief in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed for reasons stated by Justice Chetta in his memorandum decision and order at the Supreme Court, dated October 27, 1988, denying that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement officials. Bracken, J. P., O’Brien, Pizzuto and Altman, JJ., concur.